DETAILED ACTION
The instant application having Application No. 17/060,883 filed on 10/1/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gaspare J. Randazzo, Reg. No. 41,528, on 8/23/2022.
The claims have been amended as follows: 

1.  (Currently Amended) A method for performing Principal Component Analysis (PCA) of evolving data, comprising: 
receiving, by a computing device, the evolving data for visualization; 
performing the PCA on an analog crossbar hardware by: 
loading the evolving data onto the analog crossbar hardware, 
performing random sketching to obtain one or more sketch matrices in an analog space by computing matrix vector products with the analog crossbar hardware. and
performing one or more operations based on the one or more sketch matrices on digital hardware to reduce the evolving data to obtain reduced dimensionality evolving data; and 
using the reduced dimensionality evolving data for a further application.

2.  (Original) The method of claim 1, wherein said receiving step further comprises receiving updates to the evolving data, and wherein performing the PCA further comprises updating the evolving data using an output product update technique applied to the analog crossbar hardware.

3.  (Original) The method of claim 2, wherein said updating step is performed in 0(1) time using outer products of the outer product update technique.

4.  (Currently Amended) The method of claim [[1]] 2, wherein said updating step updates the evolving data with rank-1 updates.

5.  (Original) The method of claim 1, wherein the further application is selected from the group consisting of at least one of population genetics, cosmology, climate science, and bioscience.

6.  (Cancelled)

7.  (Currently Amended) The method of claim [[6]] 11, wherein the estimated principal components are obtained using singular value decomposition.

8.  (Original) The method of claim 7, wherein the singular value decomposition also yields singular values of the evolving data.

9.  (Original) The method of claim 8, wherein the singular values of the evolving data define a separability of its principal components.

10.  (Currently Amended) The method of claim 8, wherein the singular values of the evolving data define a strength or energy of information in a direction of a corresponding principal component.

11.  (Original) The method of claim [[6]] 1, wherein performing the PCA further comprises obtaining estimated principal components of the evolving data using the one or more sketched matrices.

12.  (Original) The method of claim 11, wherein the sketched matrices are of a smaller size than a matrix of the evolving data, and wherein the estimated principal components are within a (1±ε) multiplicative factor of exact principal components of the evolving data with respect to at least any of spectral and Frobenius norms.

13.  (Currently Amended) The method of claim [[6]] 1, wherein performing the PCA further comprises projecting [[the]] sketched points in an analog space.

14. (Original) The method of claim 1, wherein the analog crossbar hardware comprises an array of Resistive Processing Units (RPUs).

15.  (Currently Amended) A computer program product for performing Principal Component Analysis (PCA) on evolving data, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: 
receiving, by a computing device, the evolving data for visualization; 
performing the PCA on an analog crossbar hardware by: 
loading the evolving data onto the analog crossbar hardware, 
performing random sketching to obtain one or more sketch matrices in an analog space by computing matrix vector products with the analog crossbar hardware. and
performing one or more operations based on the one or more sketch matrices on digital hardware to reduce the evolving data to obtain reduced dimensionality evolving data; and 
using the reduced dimensionality evolving data for a further application.

16.  (Original) The computer program product of claim 15, wherein said receiving step further comprises receiving updates to the evolving data, and wherein performing the PCA further comprises updating the evolving data using an output product update technique applied to the analog crossbar hardware.

17.  (Original) The computer program product of claim 16, wherein said updating step is performed in 0(1) time using outer products of the outer product update technique.

18.  (Currently Amended) The computer program product of claim [[15]] 16, wherein said updating step updates the evolving data with rank-1 updates.

19.  (Original) The computer program product of claim 15, wherein the further application is selected from the group consisting of at least one of population genetics, cosmology, climate science, and bioscience.

20.  (Cancelled) 

21.  (Currently Amended) The computer program product of claim [[20]] 22, wherein the estimated principal components are obtained using singular value decomposition.

22.  (Currently Amended) The computer program product of claim [[20]] 15, wherein performing the PCA further comprises obtaining estimated principal components of the evolving data using the one or more sketched matrices.

23.  (Original) The computer program product of claim 22, wherein the sketched matrices are of a smaller size than a matrix of the evolving data, and wherein the estimated principal components are within a (1±ε) multiplicative factor of exact principal components of the evolving data with respect to at least any of spectral and Frobenius norms.

24.  (Currently Amended) A system for performing Principal Component Analysis, comprising: 
a Resistive Processing Unit (RPU) crossbar array configured to store a matrix of evolving data for visualization; and 
a processor device for performing the PCA on the RPU crossbar array by: 
loading the evolving data onto the RPU crossbar array, 
performing random sketching to obtain one or more sketch matrices in an analog space by computing matrix vector products with the analog crossbar hardware. and 
performing one or more operations based on the one or more sketch matrices on digital hardware to reduce the evolving data to obtain reduced dimensionality evolving data, 
wherein the processor device uses the reduced dimensionality evolving data for a further application.

25.  (Original) The system of claim 24, wherein said receiving step further comprises receiving updates to the evolving data, and wherein performing the PCA further comprises updating the evolving data using an output product update technique applied to the RPU crossbar array.


Allowable Subject Matter
Claims 1-5, 7-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Choi et al. (US 2021/0173560, hereinafter “Choi ‘560”), “Data Clustering using Memristor Networks” by Choi et al. (hereinafter “Data Clustering”), and “Experimental Demonstration of Feature Extraction and Dimensionality Reduction Using Memristor Networks” by Choi et al. (hereinafter “Experimental Demonstration”).
Choi ‘560 discloses performing Principal Component Analysis (PCA) on machine learning data, e.g. training images, in a non-volatile memory, wherein components (e.g. multipliers) for performing the PCA are installed on the non-volatile memory chip, e.g. adjacent to the non-volatile memory array.
Data Clustering and Experimental Demonstration disclose performing PCA for dimensionality reduction on a memristor crossbar array (i.e. resistive RAM) wherein vector-matrix multiplications are performed with the crossbar array, and the matrix stored in the array is incrementally updated for online learning.
However, none of the closest found references teach performing PCA via random sketching by computing a sketch matrix in an analog space by computing matrix-vector products with analog crossbar hardware, followed by computing with the generated sketch matrix on digital hardware to reduce the evolving data and obtain reduced dimensionality evolving data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182